690 N.W.2d 93 (2004)
471 Mich. 939
John D. RENSWICK, personal representative of the estate of Marion Renswick, Plaintiff-Appellant,
v.
PROVIDENCE HOSPITAL AND MEDICAL CENTERS, INC., Defendant-Appellee.
Docket No. 126533. COA No. 244698.
Supreme Court of Michigan.
December 27, 2004.
On order of the Court, the application for leave to appeal the June 3, 2004 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.
MARILYN J. KELLY, J., dissents and states as follows:
I would reverse in part the judgment of the Court of Appeals, and would reinstate the plaintiff's claim of malpractice to the extent that it alleges that the second surgery was a result of the nurse's failure to accurately account for the sponge.